Title: From John Adams to William Tudor, Sr., 15 April 1818
From: Adams, John
To: Tudor, William, Sr.



dear sir,
Quincy, April 15, 1818.

I HAVE received your obliging favour of the 8th, but cannot consent to your resolution to ask no more questions. Your questions revive my sluggish memory. Since our national legislature have established a national painter—a wise measure, for which I thank them, my imagination runs upon the art, and has already painted, I know not how many, historical pictures. I have sent you one, give me leave to send another. The bloody rencontre between the citizens and the soldiers, on the 5th of March, 1770, produced a tremendous sensation throughout the town and country. The people assembled first at Faneuil Hall, and adjourned to the old South Church, to the number, as was conjectured, of ten or twelve thousand men, among whom were the most virtuous, substantial, independent, disinterested and intelligent citizens.—They formed themselves into a regular deliberative body, chose their moderator and secretary, entered into discussions, deliberations and debates, adopted resolutions, appointed committees. What has become of these records, Mr. Tudor? Where are they? Their resolutions in public were conformable to those of every man in private, who dared to express his thoughts or his feelings, “that the regular soldiers should be banished from the town, at all hazards.” Jonathan Williams, a very pious, inoffensive and conscientious gentleman, was their moderator. A remonstrance to the governor, or the governor and council, was ordained, and a demand that the regular troops should be removed from the town. A committee was appointed to present this remonstrance, of which Samuel Adams was the chairman.
Now for the picture. The theatre and the scenery are the same with those at the discussion of writs of assistance. The same glorious portraits of king Charles II. and king James II. to which might be added, and should be added, little miserable likenesses of Gov. Winthrop, Gov. Bradstreet, Gov. Endicott and Gov. Belcher, hung up in obscure corners of the room. Lieut. Gov. Hutchinson, commander in chief in the absence of the governor, must be placed at the head of the council table. Lieut. Col. Dalrymple, commander in chief of his majesty’s military forces, taking rank of all his majesty’s counsellors, must be seated by the side of the lieutenant governor and commander in chief of the province. Eight and twenty counsellors must be painted, all seated at the council board. Let me see, what costume? What was the fashion of that day, in the month of March? Large white wigs, English scarlet cloth cloaks, some of them with gold laced hats, not on their heads, indeed, in so august a presence, but on a table before them. Before these illustrious personages appeared Samuel Adams, a member of the house of representatives and their clerk, now at the head of the committee of the great assembly at the old South church. Thucidydes, Livy or Sallust would make a speech for him, or, perhaps, the Italian Bota, if he had known any thing of this transaction, one of the most important of the revolution; but I am wholly incapable of it; and, if I had vanity enough to think myself capable of it, should not dare to attempt it. He represented the state of the town and the country; the dangerous, ruinous and fatal effects of standing armies in populous cities in time of peace, and the determined resolution of the public, that the regular troops, at all events, should be removed from the town. Lieutenant governor Hutchinson, then commander in chief, at the head of a trembling council, said, “he had no authority over the king’s troops, that they had their separate commander and separate orders and instructions, and that he could not interfere with them.” Mr. Adams instantly appealed to the charter of the province, by which the governor, and in his absence the lieutenant governor, was constituted “commander in chief of all the military and naval power within its jurisdiction.” So obviously true and so irrefragable was the reply, that it is astonishing that Mr. Hutchinson should have so grossly betrayed the constitution, and so atrociously have violated the duties of his office by asserting the contrary. But either the fears or the ambition of this gentleman, upon this and many other occasions, especially in his controversy with the two houses, three years afterwards, on the supremacy of parliament, appear to have totally disarranged his understanding. He certainly asserted in public, in the most solemn manner, a multitude of the roundest falshoods, which he must have known to be such, and which he must have known could be easily and would certainly be detected, if he had not wholly lost his memory, even of his own public writing. You, Mr. Tudor, knew Mr. Adams from your childhood to his death. In his common appearance, he was a plain, simple, decent citizen, of middling stature, dress and manners. He had an exquisite ear for music, and a charming voice, when he pleased to exert it.—Yet his ordinary speeches in town meetings, in the house of representatives and in congress, exhibited nothing extraordinary; but upon great occasions, when his deeper feelings were excited, he erected himself, or rather nature seemed to erect him, without the smallest symptom of affectation, into an upright dignity of figure and gesture, and gave a harmony to his voice, which made a strong impression on spectators and auditors, the more lasting for the purity, correctness and nervous elegance of his style.
This was a delicate and a dangerous crisis. The question in the last resort was, whether the town of Boston should become a scene of carnage and desolation or not? Humanity to the soldiers conspired with a regard for the safety of the town, in suggesting the wise measure of calling the town together to deliberate. For nothing short of the most solemn promises to the people, that the soldiers should, at all hazards, be driven from the town, had preserved its peace. Not only the immense assemblies of the people, from day to day, but military arrangements from night to night, were necessary to keep the people and the soldiers from getting together by the ears. The life of a red coat would not have been safe in any street or corner of the town. Nor would the lives of the inhabitants have been much more secure. The whole militia of the city was in requisition, and military watches and guards were every where placed. We were all upon a level; no man was exempted; our military officers were our only superiors. I had the honor to be summoned in my turn, and attended at the state house with my musket and bayonet, my broad sword and cartridge box, under the command of the famous Paddock. I know you will laugh at my military figure; but I believe there was not a more obedient soldier in the regiment, nor one more impartial between the people and the regulars. In this character I was upon duty all night in my turn. No man appeared more anxious or more deeply impressed with a sense of danger on all sides, than our commander Paddock. He called me, common soldier as I was, frequently to his councils. I had a great deal of conversation with him, and no man appeared more apprehensive of a fatal calamity to the town, or more zealous by every prudent measure to prevent it. Such was the situation of affairs, when Samuel Adams was reasoning with lieutenant governor Hutchinson and lieutenant colonel Dalrymple. He had fairly driven them from all their outworks, breastworks and entrenchments, to their citadel. There they paused and considered and deliberated. The heads of Hutchinson and Dalrymple were laid together in whispers for a long time: when the whispering ceased, a long and solemn pause ensued, extremely painful to an impatient and expecting audience. Hutchinson, in time, broke silence; he had consulted with colonel Dalrymple, and the colonel had authorized him to say that he might order one regiment down to the castle, if that would satisfy the people. With a self-recollection, a self-possession, a self-command, a presence of mind that was admired by every man present, Samuel Adams arose with an air of dignity and majesty, of which he was sometimes capable, stretched forth his arm, though even then quivering with palsy, and with an harmonious voice and decisive tone, said, “if the lieutenant governor or colonel Dalrymple, or both together, have authority to remove one regiment, they have authority to remove two; and nothing short of the total evacuation of the town by all the regular troops, will satisfy the public mind or preserve the peace of the province.”
These few words thrilled through the veins of every man in the audience, and produced the great result. After a little awkward hesitation, it was agreed that the town should be evacuated and both regiments sent to the castle.
After all this gravity it is merry enough to relate that William Molineaux, was obliged to march side by side with the commander of some of their troops, to protect them from the indignation of the people, in their progress to the wharf of embarcation for the castle. Nor is it less amusing that lord North, as I was repeatedly and credibly informed in England, with his characteristic mixture of good humour and sarcasm, ever after called these troops by the title of “Sam Adams’s two regiments.”
The painter should seize upon the critical moment when Samuel Adams stretched out his arm, and made his last speech.
It will be as difficult to do justice, as to paint an Apollo; and the transaction deserves to be painted as much as the surrender of Burgoyne. Whether any artist will ever attempt it, I know not.

John Adams.